DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's supplemental response submitted 19 July 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings & Specification are maintained as discussed in the previous office action;
Examiner suggests amending the Abstract as follows: “A stovetop cover includes a top surface and a bottom surface, forms a cutout extending there-through, and has a periphery that defines the cutout….”
Examiner also suggests either amending the drawings to include Ref. #135 or amending the specification to remove “135” from paragraphs 17 & 28.
The Claim Interpretations under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, are withdrawn; &
Claims 1-4, 6, 7, 9-15, 17-19, 22 & 23 are pending for review.
NOTE: The above referenced supplemental response is identical to the prior response filed 12 July 2021.  Consequently, the consideration of the supplemental response results in the consideration of the earlier filed response. 
Specification
The amendment filed 19 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the last line of Amended Para. 14, the recitation of “or similar or functionally equivalent materials” is considered new matter as the originally recited materials 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Applicant is advised that should Claim 14 be found allowable, Claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Herrera, US #10,281,158
[Herrera ('158)]

-
Sasada /  / Nippon Foil Mfg., JP #10-054569
[Sasada ('569)]

-
Tatsumi / Nippon Foil Mfg., JP #06-159693
[Tatsumi ('693)]

-
Zappetti, US #6,044,834
[Zappetti ('834)]






Claim Rejections Under 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 & 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tatsumi ('693).
In Re Claims 1, 6 & 9, Tatsumi ('693) discloses (See machine translation, previously presented):
Cl. 1: A cover custom configured to substantially engage a selected configuration of stove top (Para. 1; Fig. 1, 6, 7: Cooktop Cover #1 is used on “a cooking stove equipped with 3 gas burners or 4 gas burners” & is shown in the drawings as a mat with 1, 2 or 3 openings for burners, indicating that the mat is customized for the configuration of the stovetop on which it is being used), the cover comprising:
a molded, non-ductile collection mat (Para. 7: Cooktop Cover #1, which can be molded) having a top surface (Upper surface of Cover #1) opposite a bottom surface (Lower surface of Cover #1);
a border coupled to the top surface that extends around an outer perimeter of the cover and projects outwardly from the top surface (Comprising Rising Portion #3, Peripheral Edge #4);
a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to surround a burner of the stove top (At least Abstract, Para. 1: Each Opening #2 that surrounds Burner #10); and
a flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward and over at least a portion of an edge of a burner of the stove top (At least Upstand #7, which extends over the lower, outer edge of Burner #10).
Cl. 6: further comprising a plurality of cutouts, wherein each is configured to coordinate with one of a plurality of burners of the stove top (Fig. 1, 2, 7).
Cl. 9: further comprising a reservoir oriented on the top surface and configured to capture substances (One of the upper surface of Mat #1 surrounded by Peripheral Edge #4, & Groove #8).
Claim Rejections Under 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 7, 10 & 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Sasada ('569).
In Re Claims 2, 7, 10 & 22, Tatsumi ('693) discloses:
Cl. 2: All aspects of the claimed invention including: A cover custom configured to substantially engage a selected configuration of stove top (Para. 1; Fig. 1, 6, 7: Cooktop Cover #1), the cover comprising:
a molded, non-ductile collection mat (Para. 7: Cooktop Cover #1, which can be molded) having a top surface opposite a bottom surface (Upper & Lower surface of Cover #1, respectfully);
a border coupled to the top surface that extends around an outer perimeter of the cover and projects outwardly from the top surface (Comprising Rising Portion #3, Peripheral Edge #4);
a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to surround a burner of the stove top (At least Abstract, Para. 1: Each Opening #2 that surrounds Burner #10); and
a first flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward and over at least a portion of an edge of a burner of the stove top (At least Upstand #7, which extends over the lower, outer edge of Burner #10);
With the possible exception of: a second flange that extends around a top surface of the flange and projects outwardly from the top surface of the flange to a second height and extends inwardly a second distance toward the edge of the burner.
Nevertheless, Sasada ('569) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (At least Fig. 1, 5, 7: Cooktop Cover Body #1, 11) comprising openings (Openings #3, 13) surrounding burners (Burner Ring “C”), the opening in mat including multiple upward extending flanges (At least Fig. 4: Cover #12 is shown with three flanges in a stepped configuration; See drawing below).
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox (1st Flange)][AltContent: textbox (2nd Flange)][AltContent: textbox (3rd Flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow]







It would have been obvious of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the single flange opening of Tatsumi ('693) as the multi-flanged opening as taught by Sasada ('569) since the applicant has not disclosed that the multi-flanged opening solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the stovetop mat of Tatsumi ('693) would function equally well in either configuration.
Cl. 7: further comprising a plurality of cutouts, wherein each is configured to coordinate with one of a plurality of burners of the stove top (Fig. 1, 2, 7).
Cl. 10: further comprising a reservoir oriented on the top surface and configured to capture substances (One of the upper surface of Mat #1 surrounded by Peripheral Edge #4, & Groove #8).
Cl. 22: All aspects of the claimed invention including: A cover configured to engage a selected configuration of stove top, the cover comprising:
a unitary molded, non-ductile collection mat (At least Fig. 1; Para. 7: Cooktop Cover #1 is shown as a single, unitary piece, & which can be molded) having a top surface opposite a bottom surface (Upper & Lower surface of Cover #1, respectfully);
a border coupled to the top surface that extends around an outer perimeter of the cover and projects outwardly from the top surface (Comprising Rising Portion #3, Peripheral Edge #4);
a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to surround a burner of the stove top (At least Abstract, Para. 1: Each Opening #2 that surrounds Burner #10); and
a first flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward an edge of a burner of the stove top (At least Upstand #7, which extends over the lower, outer edge of Burner #10);
With the possible exception of: a second flange that extends around a top surface of the first flange and projects outwardly from the top surface of the first flange to a second height and extends inwardly a second distance toward edge of the burner; and a third flange that extends around a top surface of the second flange and projects outwardly from the top surface of the second flange to a third height and extends inwardly a third distance toward and over at least a portion of the edge of the burner.
Nevertheless, Sasada ('569) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (At least Fig. 1, 5, 7: Cooktop Cover Body #1, 11) comprising openings (Openings #3, 13) surrounding burners (Burner Ring “C”), the opening in mat including multiple upward extending flanges (At least Fig. 4: Cover #12 is shown with three flanges in a stepped configuration; See drawing above).
It would have been obvious of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the single flange opening of Tatsumi ('693) as the multi-flanged opening as taught by Sasada ('569) since the applicant has not disclosed that the multi-flanged opening solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the stovetop mat of Tatsumi ('693) would function equally well in either configuration.

With respect to Claims 3, 13, 17, 18 & 23:
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) as applied to Claim 1 above, in view of Herrera ('158); &
Claim 13, 17 & 18 rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Herrera ('158); &
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Sasada ('569) as applied to Claim 22 above, and further in view of Herrera ('158).
In Re Claims 3 & 23, with respect to “wherein said unitary molded, non-ductile collection mat is formed substantially of a material selected from a group consisting of: silicone; polyvinyl fluoride; and PTFE-coated fiberglass”, Tatsumi ('693) discloses all aspects of the claimed invention as discussed above, but is silent on specific materials used for the mat.
Nevertheless, Herrera ('158) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (Range Cover #100) comprising openings for burners (Perimeters #103, 133, 163), the mat being fabricated of at least one of the listed materials (Col. 11, Ln. 25-42: The mat can be fabricated “of any suitable material” including polymers, silicone, metals, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the mat of Tatsumi ('693) from any one or combination of an appropriate material, including silicone as taught by Herrera ('158), for the purpose of “[adding] properties to the surface, as with a surface coating…. increased durability… selective rigidity” (Col. 11, Ln. 35-42).
In Re Claim 13, Tatsumi ('693) discloses all aspects of the claimed invention including: A cover configured to engage a stove top (Cooktop Cover #1), the cover comprising:
a mat (Para. 7: Cooktop Cover #1, which can be molded) formed essentially of silicone, polyvinyl fluoride or PTFE-coated fiberglass and having a top surface (Upper surface of Cover #1) opposite a bottom surface (Lower surface of Cover #1);
a cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is configured to coordinate with and surround a burner of the stove top (At least Abstract, Para. 1: Each Opening #2 that surrounds Burner #10); and
a flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward an edge of a burner of the stove top (At least Upstand #7).
wherein the distance the flange extends inwardly is such that the flange covers a portion of the burner (Fig. 3: Upstand #7 extends to Burner #10 & covers at least a portion of the burner vertical wall).
However, Tatsumi ('693) is silent on specific materials used for the mat.
Nevertheless, Herrera ('158) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (Range Cover #100) comprising openings for burners (Perimeters #103, 133, 163), the mat being fabricated of at least one of the listed materials (Col. 11, Ln. 25-42: The mat can be fabricated “of any suitable material” including polymers, silicone, metals, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the mat of Tatsumi ('693) from any one or combination of an appropriate material, including silicone as taught by Herrera ('158), for the purpose of “[adding] properties to the surface, as with a surface coating…. increased durability… selective rigidity” (Col. 11, Ln. 35-42).
In Re Claims 17 & 18, Tatsumi ('693) discloses: further comprising a reservoir oriented on the top surface configured to capture substances / wherein the reservoir surrounds at least one burner ((One of the upper surface of Mat #1 surrounded by Peripheral Edge #4, & Groove #8), each of which surrounds Burner #10).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Sasada ('569) as applied to Claim 2 above, and further in view of Herrera ('158).
In Re Claim 4, with respect to “wherein said unitary molded, non-ductile collection mat is formed substantially of a material selected from a group consisting of: silicone; polyvinyl fluoride; and PTFE-coated fiberglass”, Tatsumi ('693) discloses all aspects of the claimed invention as discussed above, but is silent on specific materials used for the mat.
Nevertheless, Herrera ('158) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (Range Cover #100) comprising openings for burners (Perimeters #103, 133, 163), the mat being fabricated of at least one of the listed materials (Col. 11, Ln. 25-42: The mat can be fabricated “of any suitable material” including polymers, silicone, metals, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the mat of Tatsumi ('693) from any one or combination of an appropriate material, including silicone as taught by Herrera ('158), for the purpose of “[adding] properties to the surface, as with a surface coating…. increased durability… selective rigidity” (Col. 11, Ln. 35-42).

With respect to Claims 11, 12 & 19:
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) as applied to Claim 1 above, in view of Zappetti ('834);
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Sasada ('569) as applied to Claim 2 above, and further in view of Zappetti ('834); &
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Herrera ('158) as applied to Claim 13 above, and further in view of Zappetti ('834).
In Re Claims 11, 12 & 19, with respect to “further comprising a coupler selected from a group consisting of: magnets; snap fit joints; annular snap fit joints; cantilever snap fit joints; torsional snap fit joints; mechanical fasteners; mounting bosses; lips and grooves; and pins; wherein said coupler is oriented on the bottom surface to retain the cover to the stove top surface in a manner such that the cover is releasably coupled to the stove top surface”, Tatsumi ('693) is silent on the means to secure the mat to the stovetop.
Nevertheless, Zappetti ('834) discloses from the same Stovetop Cover field of endeavor as applicant's invention, the use of a coupling mechanism (Magnetic Edging #17) on a stovetop cover (Cover #10), the cover being removably secured to a stovetop (Col. 2, Ln. 64-67: Cover #10 is removably secured to Stovetop #18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the coupling mechanism of Zappetti ('834) into the system of Tatsumi ('693) for the purpose of securing the mat to the stovetop (Col. 4, Ln. 53-58) & allowing for the removal of the cover for cleaning (Col. 2, Ln. 64-67).

Claims 14 & 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Tatsumi ('693) in view of Herrera ('158) as applied to Claim 13 above, and further in view of Sasada ('569).
In Re Claims 14 & 15, Tatsumi ('693) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising a second flange that extends around a top surface of the flange and projects outwardly from the top surface of the flange to a second height and extends inwardly a second distance, wherein the second distance the second flange extends inwardly is such that the second flange covers a portion of the burner.
Nevertheless, Sasada ('569) discloses from the same Stovetop Mat / Range Protective Cover field of endeavor as applicant's invention, a stovetop mat (At least Fig. 1, 5, 7: Cooktop Cover Body #1, 11) comprising openings (Openings #3, 13) surrounding burners (Burner Ring “C”), the opening in mat including multiple upward extending flanges (At least Fig. 4: Cover #12 is shown with three flanges in a stepped configuration; See drawing above).
It would have been obvious of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the single flange opening of Tatsumi ('693) as the multi-flanged opening as taught by Sasada ('569) since the applicant has not disclosed that the multi-flanged opening solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the stovetop mat of Tatsumi ('693) would function equally well in either configuration.
Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
Applicant further argues that “there must be some affirmative teaching in the prior art to make the proposed combination”, & that “There is no suggestion as to the desirability of any modification of the references….”  Examiner respectfully disagrees.
With respect to the assertion that an affirmative teaching from the prior art is required, e.g. hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to the assertion of no affirmative teaching in the prior art, Examiner would like to point out that each statement of obviousness in the previous office action included direct quotes / citations from the prior art stating the purpose for the combination.  Further, the findings of obviousness above rely either on direct citations from the prior art or settled case law (design choice).
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762